Case 1:21-cv-00049-JJM-PAS Document 12 Filed 04/07/21 Page 1 of 8 PageID #: 45




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND

                                         )
DANIEL JIMENEZ DE LA CRUZ,               )
    Plaintiff,                           )
                                         )
     v.                                  )
                                         )
                                               C.A. No. 21-049-JJM-PAS
WARDEN DANIEL MARTIN,                    )
DONALD W. WYATT DETENTION                )
FACILITY,                                )
    Defendants.                          )
                                         )
                                         )


                                     ORDER

      Daniel Jimenez De La Cruz brings a Section 1983 claim against Warden Daniel

Martin and the Donald W. Wyatt Detention Facility (“the Wyatt”), alleging that

Defendants have shown deliberate indifference to his medical needs in violation of

his rights under the Eighth Amendment of the United States Constitution. ECF No.

1. Defendants have moved to dismiss the claims brought against them. For the

reasons stated below, Defendants’ Motion to Dismiss is DENIED, ECF No. 5, and the

Wyatt is substituted for the correct Defendant, the Central Falls Detention Facility

Corporation.

I.    BACKGROUND

      Mr. De La Cruz is a detainee at the Wyatt Detention Facility in Central Falls,

Rhode Island. He was assigned to work as a cook, for which he was issued rubber

outdoor work boots to wear in the kitchen. According to Mr. De La Cruz, the boots

“are not the appropriate type of footwear to be worn in an indoor setting.” ECF No.
Case 1:21-cv-00049-JJM-PAS Document 12 Filed 04/07/21 Page 2 of 8 PageID #: 46




1 at 1. In fact, they had previously been identified by the Wyatt’s Chief of Support

Services as needing to be replaced due to their danger in the kitchen. ECF No. 9 at

2. While on his shift wearing the boots, he slipped, and his left boot became wedged

under the spout of an industrial sized kettle pot.         Although another detainee

immediately turned off the spout, by that point Mr. De La Cruz’s wedged boot was

overflowing with boiling water released from the kettle. After waiting more than 2

hours to be transported to Rhode Island Hospital, he was treated for a partial

thickness burn. ECF No. 1 at 1-2. From the accident, he has permanent scarring on

his left foot and is in constant pain, to the point where he cannot use his foot to walk,

play sports, or engage in day-to-day activities without serious discomfort. ECF No. 9

at 2.

        Despite this, Mr. De La Cruz has been unable to access medical care for his

wounds. Following his accident, the attending physician stated that Mr. De La Cruz

needs to be treated monthly by the burn clinic. However, in the nearly two years

since, he has only been brought to the clinic twice. When he has sought care from the

medical staff at the Wyatt, his complaints of pain and suffering “have fallen on deaf

ears.” Id. at 1. He has consistently been denied the burn clinic treatment prescribed

by the attending physician, as well as relief for his daily pain.

        Accordingly, Mr. De La Cruz brings this Section 1983 claim against the Wyatt

and its Warden Daniel Martin. He argues that Defendants have shown deliberate

indifference to his medical needs, in violation of his rights under the U.S.

Constitution. ECF No. 1.




                                               2
Case 1:21-cv-00049-JJM-PAS Document 12 Filed 04/07/21 Page 3 of 8 PageID #: 47




II.    STANDARD OF REVIEW

       Defendants have moved, pursuant to Fed. R. Civ. P. 12(b)(6), to dismiss the

claims brought against them. To survive a Rule 12(b)(6) motion to dismiss, Plaintiffs

must plead a “plausible entitlement to relief.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 559 (2007).      Each complaint must have sufficient factual allegations that

plausibly state a claim upon which relief can be granted. This standard requires more

than a recitation of elements and must allow the Court to draw a reasonable inference

that a defendant is liable. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court

must accept plaintiffs’ allegations as true and construe them in the light most

favorable to the plaintiffs. Gargano v. Liberty Int'l Underwriters, Inc., 572 F.3d 45,

48 (1st Cir. 2009).

       Because Mr. De La Cruz proceeds pro se, his Complaint must be construed

liberally. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“[A] pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.”); see, e.g., Bohne v. Computer Assocs. Int'l, Inc., 514 F.3d 141,

144–45 (1st Cir. 2008) (“That he proceeded pro se might entitle him to some lenience

in construing arguments that he did make . . . .”).

III.   DISCUSSION

       Mr. De La Cruz brings his § 1983 claim under the Eighth Amendment. He

argues that the deliberate indifference shown by Defendants to his medical needs




                                              3
Case 1:21-cv-00049-JJM-PAS Document 12 Filed 04/07/21 Page 4 of 8 PageID #: 48




violates his right not to be subjected to cruel and unusual punishment.1            Both

Defendants move to dismiss, arguing that his claims fail to meet the necessary

deliberate indifference standard, and are improperly made against both parties.

Deliberate Indifference Claim

      42 U.S.C. § 1983 “provides a mechanism for enforcing individual rights

‘secured’ elsewhere, i.e., rights independently ‘secured by the Constitution and laws'

of the United States.” Gonzaga Univ. v. Doe, 536 U.S. 273, 285 (2002). This includes

the Eighth Amendment, which prohibits the “unnecessary and wanton infliction of

pain” on imprisoned individuals. Wilson v. Seiter, 501 U.S. 294, 297 (1991). Prison

officials “must take reasonable measures to guarantee the safety of the inmates,” and

“[a] prison official’s deliberate indifference to a substantial risk of serious harm to an

inmate violates the Eighth Amendment.” Farmer v. Brennan, 511 U.S. 825, 828, 832

(1994).

      “Where a prisoner claims that his Eighth Amendment rights were violated by

denial of access to proper medical care, he must prove that the defendants’ actions

amounted to deliberate indifference to a serious medical need . . . . In order to

establish deliberate indifference, the complainant must prove that the defendants

had a culpable state of mind and intended wantonly to inflict pain.”            Braga v.



      1   Based on his Complaint, it is unclear but seems unlikely that Mr. De La Cruz
is a convicted inmate, which is required for protection under the Eighth Amendment.
If this is the case, his claims implicate the Fourteenth Amendment instead, but need
not alter this Court’s analysis. Burrell v. Hampshire Cty., 307 F.3d 1, 7 (1st Cir.
2002) (“Pretrial detainees are protected under the Fourteenth Amendment Due
Process Clause rather than the Eighth Amendment; however, the standard to be
applied is the same as that used in Eighth Amendment cases.”).


                                               4
Case 1:21-cv-00049-JJM-PAS Document 12 Filed 04/07/21 Page 5 of 8 PageID #: 49




Hodgson, 605 F.3d 58, 61 (1st Cir. 2010) (internal quotation omitted).2 “The requisite

state of mind may be manifested by the officials' response to an inmate's known needs

or by denial, delay, or interference with prescribed health care.” DesRosiers v. Moran,

949 F.2d 15, 19 (1st Cir. 1991) (citing Estelle v. Gamble, 429 U.S. 97, 104–05 (1976)).

“[P]laintiffs must show: (1) the defendant knew of (2) a substantial risk (3) of serious

harm and (4) disregarded that risk.” Calderon-Ortiz v. LaBoy-Alvarado, 300 F.3d 60,

64 (1st Cir. 2002).

      Mr. De La Cruz’s Complaint sufficiently alleges deliberate indifference to his

medical needs.    Defendants have failed to appropriately respond to his known

healthcare needs, by consistently denying him the burn clinic treatment he was

prescribed.   Mr. De La Cruz notes his daily struggle with pain and discomfort

completing simple tasks on his left foot – such a harm is serious, and an unsurprising

outcome after nearly two years of medical neglect on a traumatic wound. This neglect

occurred despite his repeated complaints and pleas – which he regularly brought to

medical staff at the Wyatt. In sum, Mr. De La Cruz plausibly claims that Defendants

knew of the substantial risks of serious harm to his left foot and disregarded them

when refusing him access to treatment. Therefore, his claims may proceed.




      2  Because “the State’s responsibility to attend to the medical needs of prisoners
does not ordinarily clash with other equally important governmental responsibilities
. . . deliberate indifference [ ] constitute[s] wantoness.” Wilson, 501 U.S. at 302
(internal citations omitted).


                                              5
Case 1:21-cv-00049-JJM-PAS Document 12 Filed 04/07/21 Page 6 of 8 PageID #: 50




Potential Liability of Defendants

      In their Motion to Dismiss, Defendants argue that they are both improper

targets for Mr. De La Cruz’s suit. Citing the First Circuit, they note that the Wyatt

is not a suable entity and urge this Court to dismiss the party from suit. ECF No. 5

at 6. Here, they are correct – claims may not be brought against the facility. Girard

v. Donald W. Wyatt Det. Facility Inc., 50 F. App'x 5, 6 (1st Cir. 2002) (“Wyatt is merely

the name of the building in which Girard was detained, not a suable legal entity.”).

Instead, Mr. De La Cruz’s suit is more properly brought against the Central Falls

Detention Facility Corporation, which operates the Wyatt. Therefore, this Court will

substitute the parties, and allow the suit to move forward against the Corporation.3

      They next argue for Warden Martin’s dismissal from the suit, claiming that

Mr. De La Cruz fails to make sufficient allegations specific to him. ECF No. 5 at 6.

In his response, Mr. De La Cruz notes that “the medical staff at the Wyatt . . . [is] run

by the defendant Warden Martin.” ECF No. 9 at 1. Defendants liken this to a claim

of supervisory liability, which cannot be maintained in Section 1983 actions. Sanchez

v. Alvarado, 101 F.3d 223, 227 (1st Cir. 1996). In doing so, they understate the

Warden’s potential liability for Mr. De La Cruz’s disturbing treatment.

      A government official may be held liable if “(1) the behavior of a subordinate

results in a constitutional violation and (2) the official’s action or inaction was

‘affirmatively linked’ to that behavior in that it could be characterized as . . . gross




      3 Fed.R.Civ.P. 21 states that “[o]n motion or on its own, the court may at any
time, on just terms, add or drop a party.”


                                               6
Case 1:21-cv-00049-JJM-PAS Document 12 Filed 04/07/21 Page 7 of 8 PageID #: 51




negligence amounting to deliberate indifference.” Id. (internal quotations omitted)

(citing Lipsett v. Univ. of Puerto Rico, 864 F.2d 881, 902 (1st Cir. 1988)).

“[I]ndifference that rises to the level of being deliberate, reckless or callous, suffices

to establish liability under § 1983.” Gutierrez-Rodriguez v. Cartagena, 882 F.2d 553,

562 (1st Cir. 1989). Finally, the “affirmative link” requirement “contemplates proof

that the supervisor’s conduct led inexorably to the constitutional violation.” Sanchez,

101 F.3d at 227–28 (quoting Hegarty v. Somerset County, 53 F.3d 1367, 1380 (1st

Cir. 1995)).

      Mr. De La Cruz’s Complaint contains sufficient plausible allegations to

maintain Warden Daniel as a party to this suit. Mr. De La Cruz alleges that the

behavior of his subordinates – the Wyatt medical staff – resulted in Mr. De La Cruz’s

alleged constitutional violation. The Warden’s alleged inaction may be characterized

as grossly negligent and sufficiently reckless to establish § 1983 liability. Mr. De La

Cruz has gone for nearly two years without the medical treatment prescribed to him

following a traumatic accident and has suffered daily consequences as a result.

Further litigation will clarify liability, but for now it may be plausibly claimed that

the Warden’s inaction led inexorably to the claimed constitutional violation.

IV.   CONCLUSION

      Mr. De La Cruz brings sufficient allegations for his claims of deliberate

indifference to survive Defendants’ Motion to Dismiss. Because the Wyatt is not a

proper suable entity, it is dismissed from this suit, and replaced with the Central

Falls Detention Facility Corporation, which operates the detention center.




                                               7
Case 1:21-cv-00049-JJM-PAS Document 12 Filed 04/07/21 Page 8 of 8 PageID #: 52




Defendants’ Motion to Dismiss is DENIED, ECF No. 5, and Mr. De La Cruz’s claims

may proceed against the Corporation and Warden Daniel.4



IT
 T IS SO ORDERED.
       O ORDER
             RED.


_________________________________
__
 _________________
                _ _________________
John J. McConnell,
         McCoonnell, Jr.
Chief Judge
United States District Court

April 7, 2021




      4In his Complaint, Mr. De La Cruz also requested the appointment of counsel.
ECF No. 1 at 1. The Court considers this request a Motion for Appointment of
Counsel, and refers the motion to Magistrate Judge Sullivan.


                                           8
